oO Oo IN DB A BR WH YH =

NY NM NY NY NY NY YN NR Rm Re ee ee ee ee ea ee
ao ND ON FF BY NY K&F SG OOD NH DR nH B® Hw & Oo

 

 

Case 2:19-cv-01217-RSL Document 3-1 Filed 09/12/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
AMBER ABSHIRE, individually and on Case No. 2:19-CV-01217-RSL
behalf of all others similarly situated,
Plaintiff, TPROPOSED} ORDER
v. GRANTING STIPULATED MOTION
O EXTEND TIME TO RESPOND

CONVERGENT OUTSOURCING INC., [FO INITIAL COMPLAINT
LVNV FUNDING LLC, AND JOHN
DOES 1-25.

 

Defendant(s).
Having reviewed Plaintiff AMBER ABSHIRE and Defendant LVNV FUNDING,
LLC’s (together known as the “Parties”) stipulated motion to extend Defendant LVNV
FUNDING, LLC’s deadline to respond to the Complaint and GOOD CAUSE
APPEARING,
IT IS HEREBY ORDERED THAT:
1. Defendant LVNV FUNDING, LLC shall have up to and including October

3, 2019 to respond to the Plaintiff’s Complaint.

-TPROPOSEBTO - Donald G. Grant, P.S.
RDER 1 Attorneys and Counselors at Law
Washougal Town Square, Ste 245
1700 Main Street
Washougal, WA 98671
TEL: (360) 694-8488
FAX: (360) 694-8688

E-MAIL: don@dongrantps.com

 
Oo CO ST DH A FF WY YP &

Ny NY NY NY HY HD BY NH NOR Be Re ee Re ee ee ue LL
ao ny Bn MW FF WB Y KF CD BO Oe TD DN BF WH HY KF OO

 

 

Case 2:19-cv-01217-RSL Document 3-1 Filed 09/12/19 Page 2 of 2

IT IS SO ORDERED.

Dated. Nedn bw 13 2019,

j fff. 4
fHE SL Cahiuk?
United States District Judge

 

-fPROPOSED] ORDER - 2 Donald G. Grant, P.S.
Attorneys and Counselors at Law
Washougal Town Square, Ste 245
1700 Main Street
Washougal, WA 98671
TEL: (360) 694-8488
FAX: (360) 694-8688

E-MAIL: don@dongrantps.com

 
